IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0307-09


RONALD WILSON, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Keasler, J., filed a dissenting opinion in which Keller, P.J., and Hervey, J.,
joined.

DISSENTING OPINION ON STATE'S MOTION FOR REHEARING

	I cannot agree that granting rehearing is "of no consequence" under the circumstances
here.  On original submission, I dissented on the very basis on which the State seeks
rehearing.  I asserted then that the court of appeals erred in addressing Wilson's claim under
Penal Code Section 37.09 because it was not preserved at trial.  My opinion on the issue
remains the same: the State's failure to call the court of appeals's attention to this deficiency
does not change the fact that the alleged error under Section 37.09 was not properly
preserved, and the court of appeals was obligated to address preservation in the first
instance. (1) I would therefore grant the State's first ground for rehearing and remand the case
to the court of appeals to consider Wilson's remaining points of error. 

DATE DELIVERED: June 9, 2010
PUBLISH
1.   See Jones v. State, 942 S.W.2d 1, 2 n.1 (Tex. Crim. App. 1997) ("Preservation of
error is a systemic requirement that a first-level appellate court should ordinarily review
on its own motion.").